DETAILED ACTION
This office action is in response to the amendments filed on 11/8/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The amendments filed on 11/8/2021, responding to the office action mailed 8/9/2021, have been entered. The present office action is made with all the suggested amendments and arguments being fully considered. Accordingly, currently pending in this application are claims 1-2, 7-9, 11, 12. Claims 3-6 and 10 are canceled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/27/2017 and 8/24/2017 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Withdrawn claims 3-6 have been canceled.



Allowable Subject Matter
Claims 1-2, 7-9, 11, 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1-2, 7-9, 11, 12 have been fully considered and are persuasive. The application is allowable for the reasons set forth below.
As noted in the amendments in regards to claim 1
Ogawa (US 2010/0025791) in view of Izumi (US 2002/0092991) teaches most aspects of the present invention. However, the combination of references fail to teach features of wherein an entirety of the first surface of the support substrate is in contact with the sensor substrate and wherein the reinforcing member comprises a first resin material having higher rigidity than a second resin material of the seal member.
Lastly, as noted in the amendments in regards to claim 7
Ogawa (US 2010/0025791) in view of Izumi (US 2002/0092991) teaches most aspects of the present invention. However, the combination of references fail to teach features of wherein an entirety of the first surface of the support substrate is in contact with the sensor substrate and wherein the reinforcing member comprises a first resin material having higher rigidity than a second resin material of the seal member.
As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 1; features of wherein an entirety of the first surface of the support substrate is in contact with the sensor substrate and wherein the reinforcing member comprises a first resin material having higher rigidity than a second resin material of the seal member
In regards to claim 7; features of wherein an entirety of the first surface of the support substrate is in contact with the sensor substrate and wherein the reinforcing member comprises a first resin material having higher rigidity than a second resin material of the seal member
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                /Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        /Q. B. /
Examiner, Art Unit 2814